Citation Nr: 1739386	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-50 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total rating based on the need for convalescence following a March 14, 2008, surgery for a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to June 1987.  The Veteran died in July 2016, and the Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.

The Board denied this claim in December 2015.  The Veteran appealed the issue to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, he died and the Appellant was substituted into his appeal.  The parties made a Joint Motion for Remand (JMR) The JMR was granted by the Court in March 2017 and the claim was remanded to the Board for compliance with the JMR.


FINDING OF FACT

Resolving the benefit of the doubt in the Appellant's favor, the evidence demonstrates that the Veteran's March 14, 2008, left knee arthroscopy resulted in the need for doctor-mandated convalescence through June 30, 2008.  


CONCLUSION OF LAW

The criteria for a temporary total evaluation for the Veteran's March 14, 2008, left knee surgery have been met based on the need for convalescence through June 30, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant asserts that a temporary total evaluation should be awarded based on the Veteran's need for convalescence following a March 14, 2008, surgery performed to treat his service-connected left knee disability.  

The provisions governing convalescent ratings are set forth in 38 C.F.R. § 4.30.  The regulations provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

In order to attain the temporary total disability rating, a veteran must demonstrate that service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations; therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  Pursuant to 38 C.F.R. 
§ 4.30, the disability requiring hospitalization or convalescence must be service connected.  

The Board notes that notations in the medical record as to a Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.
Upon review, the Board finds that the criteria for a temporary total evaluation for convalescence through June 30, 2008 have been met with respect to the Veteran's left knee arthroscopy, conducted on March 14, 2008, for treatment of the Veteran's left knee disability.  

Preliminarily, the Board finds that, while the surgery was immediately precipitated by a fall on ice which was not itself related to service, the Veteran's physician, Dr. G.R., and the Veteran provided credible evidence that the service-connected disability caused or contributed to the fall; as such, the Board finds the surgery was related to a service-connected disability.

Upon review, the Board finds that the evidence demonstrates that the left knee surgery resulted in a period of doctor-mandated convalescence through June 30, 2008.  Following the procedure, the Veteran was discharged with instructions not to drive before his follow-up appointment in 10 to 14 days, and was instructed to bear weight on the knee as tolerated with crutches as needed.  Upon follow-up examination with Dr. G.R. later in March and in April, he was experiencing symptoms of aching, buckling, pain, popping, redness, swelling, stiffness, and warmth.  Furthermore, in January 2009, Dr. G.R., the physician who conducted the surgery, indicated that the Veteran had been out of work for more than three months following the surgery, until July 2008.

The Board finds the opinion of the Veteran's treating physician that the Veteran would not have been able to return to work until July 2008 following his March 14, 2008, left knee surgery very probative.  See Felden, 11 Vet. App. at 430.  While the time frame given by G.R. for convalescence was not exact, the Board finds that, resolving the benefit of the doubt in the Appellant's favor, the evidence demonstrates that entitlement to a temporary total evaluation based on the need for convalescence from March 14, 2008, through June 30, 2008, is warranted.  


ORDER

A temporary total evaluation based on the need for convalescence from March 14, 2008, through June 30, 2008, for left knee surgery is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


